12-728-pr
Hill v. Fischer, et al.

                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 13th
day of May, two thousand thirteen.

PRESENT:
                          JOSÉ A. CABRANES,
                          BARRINGTON D. PARKER,
                          RAYMOND J. LOHIER, JR.,
                                       Circuit Judges.

_____________________________________

MASHAMA HILL,

                          Plaintiff-Appellant,

                                   v.                                                 No. 12-728-pr

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS, ANDREA
EVANS, GEORGE ALEXANDER, NEW YORK STATE DEPARTMENT OF PAROLE, ACTING & FORMER
CHAIRMEN, SUSANNE MATTINGLY, PAROLE OFFICER, RON LADUCA, PAROLE OFFICER, CHRISTINA
HERNANDEZ, DEBRA LOOMIS, LISA ELOVA, JOSEPH CRANGLE, COMMISSIONERS, NEW YORK STATE
BOARD OF PAROLE,

                          Defendants-Appellees.1

_____________________________________

FOR PLAINTIFF-APPELLANT:                                           Mashama Hill, pro se, Warsaw, VA.



1   The Clerk of the Court is directed to amend the official caption to conform to the above.
FOR DEFENDANTS-APPELLEES:                                       Frank Brady, Assistant Solicitor General,
                                                                Nancy A. Spiegel, Senior Assistant Solicitor
                                                                General, Barbara D. Underwood, Solicitor
                                                                General, for Eric T. Schneiderman, Attorney
                                                                General of the State of New York, Albany,
                                                                NY.

       Appeal from a February 15, 2012 judgment of the United States District Court for the
Western District of New York (William Skretny, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-appellant Mashama Hill (“plaintiff” or “Hill”), proceeding pro se, appeals from the
District Court’s judgment dismissing his complaint, which had raised claims under 42 U.S.C. § 1983
for alleged violations by defendants-appellees (“defendants”) concerning conditions of Hill’s post-
release supervision. The District Court’s judgment was made pursuant to its authority to dismiss the
case of a prisoner proceeding in forma pauperis, see 28 U.S.C. §§ 1915(e)(2)(B)(ii), (iii) and 1915A(b), as
to claims against some defendants, as well as under Federal Rule of Civil Procedure 12(b)(6), for
failing to state a claim upon which relief could be granted, with respect to claims against the
remaining defendants. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

          We review the District Court’s dismissal of Hill’s complaint de novo. See Chase Grp. Alliance
LLC v. N.Y.C. Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010) (noting that Rule 12(b)(6) dismissals are
reviewed de novo); Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004) (noting that dismissals made
under 28 U.S.C. § 1915A are reviewed de novo). The complaint must plead “enough facts to state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Although all allegations contained in the complaint are assumed to be true, this tenet is “inapplicable
to legal conclusions.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim will have “facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. We construe the submissions
of a pro se litigant liberally and “interpret [ ] [them] to raise the strongest arguments that they
suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation
marks and emphasis omitted).2


2 We note that Hill has abandoned his claims against parole officers Susanne Mattingly and Ron LaDuca by not raising
them on appeal. See Ozaltin v. Ozaltin, 708 F.3d 355, 371 (2d Cir. 2013) (holding an issue not raised on appeal to be
waived); LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir. 1995) (same).
                                                           2
        Having conducted an independent and de novo review of the record in light of these
principles, we affirm the District Court’s judgment substantially for the reasons stated by Magistrate
Judge Scott in his thorough Report & Recommendation, dated August 8, 2011 and adopted by the
District Court in its entirety.3 Accordingly, we AFFIRM the February 15, 2012 judgment of the
District Court.

                                                                   FOR THE COURT:
                                                                   Catherine O’Hagan Wolfe, Clerk




3 The District Court concluded that Hill’s claims pursuant to Rule 12(b)(6) were barred based on two independent
grounds: (1) the “favorable termination” rule in Heck v. Humphrey, 512 U.S. 477, 487 (1994), and its progeny; and (2) the
doctrine of collateral estoppel. On appeal, we affirm the District Court’s judgment based on the collateral estoppel
rationale, see Ferran v. Town of Nassau, 471 F.3d 363, 365 (2d Cir. 2006) (noting that we “may affirm on any basis for
which there is sufficient support in the record, including grounds not relied on by the District Court”), as he had a “full
and fair opportunity” to litigate his claims before both the Department of Parole and New York state courts, Curry v.
City of Syracuse, 316 F.3d 324, 331-32 (2d Cir. 2003) (outlining conditions for the application of collateral estoppel).
                                                             3